Weaver, J.
(specially concurring). — I concur in the result announced in the majority opinion and in much of the argument by which it is sustained. I especially concur in the construction which it places upon the statute which makes a decree of divorce work a forfeiture by the guilty party of “all rights acquired by marriage.” Among the rights a husband “acquires by marriage” is the right to maintain action for damages against -a person who alienates the affections' of his wife. It is a right peculiar to the marriage relation, and if that marriage be dissolved because of his fault or wrong, the statute says in effect that the right of action which Was incident thereto ends with it. In other words, the statute makes no exception by which any right whether right of action or other right acquired by the marriage, shall survive to the husband because of *490whose fault or guilt a divorce has been decreed. On the contrary, it expressly provides that he shall forfeit “all rights” so acquired. To hold that appellee did not so forfeit all such rights, but that when he went out of the divorce court legally adjudged guilty of wrong which forfeited his right to his wife and all rights which he acquired by his marriage with her, he nevertheless retained this right, would be to amend the statute by dictum • of the court. Appellee’s contention that the rights so forfeited by the husband are property rights only is a very inadequate answer to this proposition. It ought to be enough to say that the statutory provision expressly relates to all rights having their derivation in the marriage relation. Moreover, the suggestion loses all point when we stop to consider that under the laws of this state the rights acquired by a husband in the property of his wife are inchoate only, and depend for their existence upon the existence of the marriage relation at the time of the wife’s death, and therefore the decree which dissolves the marriage has the instant effect to terminate all such rights. Such being the case, we may presume. the Legislature knew the statute was unnecessary to protect the property .right of parties to a divorce, and this statute was intended to mean precisely what it says. Nor does this construction of the act work any obvious wrong to the divorced husband. If, as appellee now undertakes to say, he was a dutiful husband who never gave his wife ground for the divorce which he assisted her in obtaining and was robbed of her love by the machinations of the appellant, he had only to speak the truth and show his hand to secure the dismissal of that action, and retain the right to salve his wounded honor by the recovery of a cash equivalent. As he did not choose that course, but voluntarily elected to play the part of a husband whose misconduct entitled his wife to a dissolution of the marriage, *491he ought to be content to accept the decree which he invited, with all its' statutory trimmings.
Nor can I believe there is anything in public policy nor any principles of morals which should impel the court to ingraft an implied exception upon the statute. The case before us is an impressive illustration of the evils which must follow the establishment-of the rule for which appellee contends. The court in which a divorce proceeding is pending affords the parties thereto every reason- ' able opportunity to test the truth ,and merit of their matrimonial controversies. If the husband .who is charged with misconduct justifying a dissolution of the marriage has any defense to such accusation, or any showing to make in palliation or mitigation, there is the place to make it and prove it. ‘ If he seeks to justify or recriminate because of the misconduct of his wife there is the place to plead it. There they stand on equal footing, and each may be heard in person and by witnesses, and have their respective rights and interests guarded by counsel. When this opportunity has been given and the court has found for one party and against the other, and adjudged one of them guilty of such violation of the marriage obligation as to justify a divorce, it is but simple justice to provide that, so long as that decree remains in legal force and effect, he against whom it is announced shall not be heard to assert any right based upon or derived from the marriage contract which his own wrong has terminated. To say that a husband may submit to a divorce on the ground of his own misconduct, and then in a suit against a third person in which his wife is not a party assert a right based upon the marriage relation which he has forfeited, put her character and virtue as a wife in issue, and secure for himself what may be termed a moral reversal of the decree rendered against him, and brand with infamy the woman whom the court has once vindicated, would be to announce a rule unworthy of *492place in any enlightened scheme for the promotion and administration of justice.
Concerning another question presented by this appeal I am ready to concede that the case before us is not one coming within the ordinary rule of res adjudicada, which requires for its application identity of parties and subject matter, and I do not understand the majority opinion as holding otherwise. But the effect of a decree of divorce is not limited to the husband and wife who are parties thereto. The state — the public of which these persons are a part — has a direct interest therein. It is in the interest of good morals and common decency that litigation involving domestic infelicity, crimination, and recrimination between husband and wife be limited within the narrowest possible bounds, and in my judgment sound public policy will be best promoted by holding that he against whom a divorce is decreed shall not be heard in any other or collateral proceeding, whether his former wife is or is not a party thereto, to call in question the merits of any controversy between the former husband and wife which was or might have been settled as between themselves by the decree which severed their relations.